DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 05 July 2022 has been entered.
Acknowledgements
This Office Action is in reply to Applicant’s response filed 05 July 2022 (“Response”).
Claims 1, 10, and 16 have been amended by Examiner’s Amendment.
Claims 1–6, 8–12, 14–18, 20–21, and 23–24 are pending and have been allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: paragraph numbering of substitute specification filed 04 May 2021 is not in ascending numerical order. Appropriate correction is required.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a communication with Mr. Michael North (Reg. No. 46,963) on 16 August 2022 (see attached appendix).
The claims have been amended as follows:
1. (Currently amended) A secure system for protecting sensitive data without using a backup energy source, the secure system comprising:
a crypto-engine that uses one of a secret key or a private key to process sensitive data;
a Physically Unclonable Function (PUF) circuit coupled to the crypto-engine, the PUF circuit configured to:
generate a plurality of paired values from paired mismatch data having one or more bi-modal distributions, the paired mismatch data being paired by sorting mismatch data; and
generate by applying to each pair of the plurality of 
a volatile memory coupled to the PUF circuit, the volatile memory stores the secret key or the private key,
wherein the crypto-engine is configured to encrypt 
wherein the secure system, in response to a first security breach being detected, is configured  by de-energizing the PUF circuit, and
wherein the PUF circuit is configured to, in response to power to the PUF circuit being restored, re-generate[[s]] the secret key or the private key.
10. (Currently amended) A method for protecting sensitive data in a secure device having no backup energy source, the method comprising:
generating a plurality of paired values from paired mismatch data having one or more bi-modal distributions, the paired mismatch data being paired by sorting mismatch data;
generating, , a a [[the]] private key by applying to each pair of the plurality of 
storing, by a volatile memory coupled to the PUF circuit, the secret key or private key;
in response to detecting a first security breach, destroying  by de-energizing the PUF circuit; [[and]]
upon power being restored, re-generating, by the PUF circuit, the secret or private key; and
encrypting, by a , 
16. (Currently amended) A secure device having no backup energy source, the secure device comprising:
a Physically Unclonable Function (PUF) circuit configured to: 
generate a plurality of paired values from paired mismatch data having one or more bi-modal distributions, the paired mismatch data being paired by sorting mismatch data; and
generate a a [[the]] private key by applying to each pair of the plurality of 
a volatile memory coupled to the PUF circuit, the volatile memory stores the secret or private key;
wherein the secure deviceconfigured to  by de-energizing the PUF circuit;
wherein the PUF circuit is configured to, in response to power to the PUF circuit being restored, re-generate[[s]] the secret or private key; and
wherein the secure device is configured to encrypt 
Response to Arguments
Applicant argues “Parvarandeh [does not] disclose anything related to sorting, especially, sorting paired mismatch data ….” Response 6.
The Examiner respectfully disagrees for the reasons already given in the previous Office action. See Final Office Action mailed 10 March 2022, page 13, line 16 through page 15, line 7. Nevertheless, for the reasons that follow, the Examiner is not maintaining the previously indicated priority issue. 
As stated in MPEP § 608.01(p)(I)(B), “an application is entitled to rely upon the filing date of an earlier application, even if the earlier application itself incorporates essential material by reference to another document. See Ex parte Maziere, 27 USPQ2d 1705, 1706-07 (Bd. Pat. App. & Inter. 1993).” 
As also stated in MPEP § 608.01(p)(I)(B) (emphasis added):  
The reason for incorporation by reference practice with respect to applications which are to issue as U.S. patents is to provide the public with a patent disclosure which minimizes the public’s burden to search for and obtain copies of documents incorporated by reference which may not be readily available. Through the Office’s incorporation by reference policy, the Office ensures that reasonably complete disclosures are published as U.S. patents. The same policy concern does not apply where the sole purpose for which an applicant relies on an earlier U.S. or foreign application is to establish an earlier filing date. Incorporation by reference in the earlier application of (1) patents or applications published by foreign countries or regional patent offices, (2) nonpatent publications, (3) a U.S. patent or application which itself incorporates “essential material” by reference, or (4) a foreign application, is not critical in the case of a “benefit” application.
Because Applicant has submitted a substitute specification including the essential material incorporated by reference, the Examiner is now of the opinion that any patent issuing from this application will include a “reasonably complete disclosure[ ],” as noted in MPEP § 608.01(p)(I)(B), and therefore will comply with Office policy. The incorporation by reference noted in the previous Office action, while still technically improper, can be (and will be) considered “not critical,” as allowed by MPEP § 608.01(p)(I)(B), and, therefore, under this assumption, the previously indicated priority issue is not being maintained. 
Because the priority issue no longer exists, Parvarendeh is not available as prior art because of Applicant’s priority date of 15 July 2016. On this basis, along with the amendments to the claims (above), the claims overcome the prior art of record.
Conclusion
This application is in condition for allowance except for the following formal matters: 
The objection to the substitute specification filed 04 May 2021, as noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685